Title: From Thomas Jefferson to George Jefferson, 13 May 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello May 13. 08.
                  
                  Among the groceries I sent round from Washington, I omitted the Syrop of punch or Center, which is important in the country where we cannot get fruit. Will you be so good as to send me about two or three dozen bottles, by the first boat, well secured by package against plunder. I salute you affectionately
                  
                     Th: Jefferson
                     
                  
               